Citation Nr: 1207550	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-03 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from September 2002 to September 2003.  The Veteran also had prior unverified active military service of one (1) year, three (3) months and 10 days. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  By that rating action, the RO, in part, continued and confirmed a previous denial of service connection for bilateral hearing loss.  The Veteran appealed the RO's decision to the Board. 

In March 2009, the Veteran testified before the undersigned at a hearing conducted at the above-cited RO.  A copy of the hearing transcript has been associated with this claims file.   

In July 2011, the Board reopened the Veteran's previously denied claim for service connection for bilateral hearing loss, and remanded the underlying de novo claim for additional substantive development, specifically, to schedule the Veteran for a VA audiological examination in conjunction with his claim.  The Veteran's case has returned to the Board for appellate consideration. 

As noted in the Introduction of the Board's July 2011 decision, the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

A determination has been made that additional development is necessary with respect to the claim on appeal, specifically, to provide the Veteran with another opportunity to appear for a VA examination scheduled in conjunction with his claim for service connection for bilateral hearing loss.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO/AMC for action as described below.

In July 2011, the Board remanded the Veteran's claim for service connection for bilateral hearing loss to have the RO schedule him for a VA audiological examination to determine the nature and etiology of his hearing loss.  In an August 2011 letter to the Veteran at his most current address of record, the RO informed him that VA would be scheduling him for an examination in connection with his claim.  The Veteran was informed that if he failed to report for the examination without good cause (e.g., illness, death of a family member, etc.), that his claim would be rated based on the evidence of record.  (See August 2011 1etter to the Veteran, page (pg.) 2)).  A VA audiological examination was scheduled for early October 2011, but the Veteran failed to report.  

In a post-remand brief, dated in February 2012, the Veteran's accredited representative indicated that the Veteran had failed to appear for the above-cited VA examination because of a medical emergency involving his son.  The Veteran's representative reported that the Veteran had informed VA of his situation, requested that his examination be rescheduled and reiterated his willingness to appear for any future examination.  (See Veteran's representative's written argument to VA, dated in early February 2012).  As the Veteran's accredited representative has provided good cause for the Veteran's failure to report (family emergency) to the October 2011 VA audiological examination, the Board finds that a remand is warranted to afford him another opportunity to attend a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for a VA audiological examination to determine the existence and etiology of any hearing loss found on examination.  The claims files should be made available for review of pertinent documents therein, and the examination report should reflect that such review occurred. 
   
The examination report must fully describe the functional impairment and effects caused by any hearing loss. 
   
Upon a review of the file and completed audiological examination, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss was incurred in or aggravated (permanently increased in severity beyond the natural progress of the disorder) by service or, for sensorineural hearing loss, was manifested to a compensable degree within a year of service discharge. 
   
The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it. 
   
A rationale for any opinion advanced should be provided.  A complete rationale must be provided for all opinions expressed.  If any examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated, to include consideration of all evidence received since the last supplemental statement of the case.  If the claim is denied, the Veteran and his representative should then be issued another supplemental statement of the case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

